Citation Nr: 0111974	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee.  

2.  Entitlement to an initial compensable rating for a left 
knee injury.  

3.  Whether the veteran filed a timely substantive appeal of 
a decision denying an increased evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1977 to August 1977 
and from May 1979 to March 1985.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan. 

Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the left knee and entitlement to an 
initial compensable rating for a left knee injury are the 
subject of a remand.


FINDINGS OF FACT

1.  In March 1999, the RO granted service connection for 
bilateral hearing loss and evaluated that disability as 
noncompensable; the RO notified the veteran of that decision 
that same month.  

2.  In January 2000, the veteran submitted a VA Form 9 
wherein he expressed disagreement with the noncompensable 
evaluation assigned to hearing loss, and later that month the 
RO mailed to the veteran a statement of the case addressing 
that issue.  

3.  The veteran did not submit an appeal of the denial of his 
claim for an increased rating for hearing loss until October 
5, 2000, at which time the veteran's representative raised 
that issue in a VA Form 646.  


CONCLUSION OF LAW

The criteria for a timely substantive appeal of a decision 
denying an increased evaluation for hearing loss have not 
been met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (1998).  A properly completed VA Form 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (1998).

In March 1999, the RO granted service connection for 
bilateral hearing loss and evaluated that disability as 
noncompensable; the RO notified the veteran of that decision 
that same month.  In January 2000, the veteran submitted a VA 
Form 9 wherein he expressed disagreement with the 
noncompensable evaluation assigned to hearing loss, and later 
that month the RO mailed to the veteran a statement of the 
case addressing that issue.  The veteran did not submit an 
appeal of the denial of his claim for an increased rating for 
hearing loss until October 5, 2000, at which time the 
veteran's representative raised that issue in a VA Form 646, 
and the veteran did not submit a request prior to that time 
for additional time within which to file an appeal to the 
Board.  Accordingly, the veteran's substantive appeal was 
untimely filed. 

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") affirmed a Board decision which 
denied the appellant's claims based upon the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See Mason v. Brown, 8 Vet. App. 
44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a statement of the case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).  In this case, the 
veteran similarly failed to file an appeal prior to 
expiration of the time allowed by law for doing so, and her 
claim is not before the Board.


ORDER

A claim for an increased evaluation for hearing loss is 
dismissed.  



REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The veteran seeks an initial rating in excess of 10 percent 
for degenerative changes of the left knee, evaluated under 
diagnostic codes 5258 and 5010, and for an initial 
compensable rating for a left knee injury, evaluated under 
diagnostic code 5257.

A September 1997 memorandum reflects a determination that the 
veteran was not fit for continued military service.  That 
memorandum references what is characterized as an enclosed 
medical report provided by the State Surgeon.  However, that 
report does not appear to be associated with the claims file.  

The claims file contains an October 1997 letter from Dr. D. 
who indicates therein he became aquatinted with the veteran's 
left knee problems in December 1995, that in January 1996 the 
veteran underwent a lateral release, that following surgery 
Dr. D. placed the veteran in physical therapy, that 
notwithstanding therapy and surgery the veteran's disability 
continued to be "quite painful," and that activities such 
as flexion past 90 degree and repetitive kneeling or 
squatting are met with immediate resumption of pain.  Dr. D. 
added that the veteran's work involved repetitive kneeling, 
bending and climbing, all of which contributed markedly to 
the veteran's discomfort and which should be avoided.  

The veteran apparently also underwent surgery performed by 
Dr. D. in January 1997.  However, the claims file does not 
appear to contain records of treatment provided by Dr. D., 
including reports of the surgeries performed.     

A February 1999 letter from a life insurance company 
indicates that the veteran's physician, Dr. G., provided a 
statement that month wherein he indicated that the veteran 
would be able to return to full-time, alternative sedentary 
employment.  That letter does not appear to be associated 
with the claims file.  

The claims file, as it stands, raises some question as to 
whether all pertinent medical evidence has been obtained.  
Additional development is warranted to obtain such evidence.  

Furthermore, the comments of Dr. D. raise some question as to 
the extent to which pain plays a part of the veteran's 
overall disability picture.  A January 1999 report from Dr. 
R. characterizes the veteran's degenerative process as very 
severe and as precluding the continuation of squatting, 
kneeling or climbing stairs.  This report similarly raises 
some question as to the extent to which pain plays a part of 
the veteran's disability picture.  In addition a January 2000 
letter from Dr. D. indicates that the veteran has started to 
develop symptoms of iliotibial band syndrome secondary to an 
antalgic gait from the knee area.  

The veteran underwent a VA examination of the joints in 
September 1998 and April 1999.  The September 1998 
examination report reflects range of motion of the left knee 
from 179 degrees 90 degrees.  The April 1999 examination 
report reflects flexion to 95 degrees and extension to three 
degrees.  Neither of those examination reports contains an 
opinion concerning the extent to which pain on use results in 
additional limitation of motion.  Such an examination would 
be useful in assessing the veteran's overall limitation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact appropriate 
authorities, including the Adjutant 
General of Michigan, and obtain a copy of 
the medical review report based upon 
which the service determined that the 
veteran was not fit for continued 
military service.  

2.  The RO should contact the veteran and 
request that the veteran identify all 
health care providers who have provided 
the veteran with treatment for a knee 
disorder and the dates of treatment 
received.  The RO should specifically 
request all dates of treatment provided 
by Dr. D. and Dr. G., as well as any 
other pertinent health care providers.  
The RO should also request a release to 
obtain from ReliaStar Employee benefits 
any pertinent medical evidence in its 
possession, including the February 1999 
opinion of Dr. G.  After obtaining any 
necessary releases, the RO should attempt 
to obtain those records and associate 
those records with the claims file.  In 
addition to requesting that ReliaStar 
provide the February 1999 opinion of Dr. 
G., the RO should request that Dr. G. 
provide that opinion, as well as any 
other medical evidence in Dr. G.'s 
possession not previously associated with 
the claims file.  If the RO is unable to 
obtain any records identified, the RO 
should notify the veteran.

3.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate physician to identify all 
symptomatology associated with a left 
knee disorder.  Prior to the examination, 
the RO should provide the examiner with 
the veteran's claims file and a copy of 
this Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
claims file and the veteran's history and 
a thorough examination, the medical 
examiner, should identify the extent of 
limitation resulting from the veteran's 
left knee disorder.  In accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report should address 
whether any pain (including painful 
motion or pain with use), flare-ups of 
pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  The examiner should report 
passive range of motion, active range of 
motion, and range of on resistance.  The 
examiner should also indicate whether 
there is any atrophy of the affected 
muscle group and comment upon any 
symptoms of iliotibial band syndrome 
secondary to an antalgic gait from the 
knee area.  To the extent that it is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.  In addition, the 
examiner should indicate whether any 
instability is present.  The examiner 
should provide the complete rationale on 
which the opinion is based.  The claims 
file must be made available to the 
examiner for review.

4.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the holding in DeLuca, noted above.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



